Case: 12-3176     Document: 15     Page: 1    Filed: 11/27/2012




            NOTE: This order is nonprecedential.

    mtntteb ~tates qcourt of §ppeaIs
         for tbe jfeberaI qctrcutt

                 MELISSA L. BURNETT,
                      Petitioner,

                              v.
      DEPARTMENT OF HOUSING AND URBAN
              DEVELOPMENT,
                 Respondent.


                         2012-3176


    Petition for review of the Merit Systems Protection
 Board in case no. CH1221110614-W-1.


                       ON MOTION


                         ORDER

     Melissa L. Burnett moves for leave to file a Certificate
 of Interest. The court also construes Burnett's October 25,
 2012 letter as a motion for an extension of time, until
 November 25,2012, to file her informal brief.

      Because Burnett is a pro se appellant she does not need
 to file a certificate of interest. See Federal Circuit Rules
 26.1 and 47.4.
Case: 12-3176         Document: 15   Page: 2   Filed: 11/27/2012




 MELISSA BURNETT v. Hun                                      2


       Accordingly,

       IT Is ORDERED THAT:

     (1) The motion to file a certificate of interest is denied
 as moot.
     (2) The motion for an extension of time is granted to
 the extent that Burnett's informal brief is due November
 26,2012.
                                      FOR THE COURT


                                       /s/ Jan Horbaly
                                      Jan Horbaly
                                      Clerk
 s27